Title: To James Madison from James Monroe, 22 November 1799
From: Monroe, James
To: Madison, James


Dear Sir
Albemarle Novr. 22. 1799.
I was yesterday at Monticello when Mr. Jefferson informed me he proposed sitting out on the next (this) morning on a visit to you, to remain a day & return. Considering yr. present publick engagment, the business before the legislature & the part you will necessarily take in it, with his publick station, I was immediately impressed with an idea the trip had better be declined & so observed. He said he had omitted writing you lately as he intended to visit you. I told him it wod. certainly compromit you both; as it wod. immediately appear throughout the continent. Under this consideration he declined the trip, in the persuasion an interview might be had, by yr. making me a visit, at my new house, to wh. I move tomorrow. There wod. be nothing extry. in yr. coming up to assist me in arrangments there, bringing Mrs. Madison with you, wh. I earnestly wish you to do next week. We will repay the debt hereafter with interest. Our house is unfinished in all respects, the yard in confusion, &ca, but you shall have a warm chamber & be made as comfortable as we can make you. Perhaps I have done wrong in interfering, and may have avoided one evil by prefering a worse one. This often happens where the intention is known to be good. But yet the present does not appear to me to be an example of that kind. I shod. have called on you in my return from Fredbg had I not been taken to Caroline by the sickness of my sisters family & passed thence thro’ Louisa; I am forc’d down again in abt. ten days when I shall see you if I do not sooner. I enclose you the pamphlet I promised wh. contains some just views of the subject on wh. it treats. I enclose also a letter recd. sometime since from F. Brooke on a subject in wh. he is interested. There wod. be cause for regret if Mr. Stuart from Staunton & Mr. Brooke shod. be opposed, in the event contemplated, as they are very deserving men, well qualified for the place in question. With Mrs. M.’s & my best respects to Mrs. Madison believe me yr. friend & servant
Jas. Monroe
